Citation Nr: 0843307	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  08-05 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for melanoma to include being due to 
exposure to chemical dioxins.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a dermatological condition, including 
"acne", to include being due to exposure to chemical 
dioxins.

3.  Whether the veteran filed a timely substantive appeal of 
a rating decision of October 2003 that denied entitlement to 
service connection for melanoma and acne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION


The veteran had active service in the US Army from February 
1969 to March 1971; he had service in the Republic of South 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  In November 2008, a video conference hearing on appeal 
was held before the undersigned, who is the Veterans Law 
Judge (VLJ) designated by the Chairman to conduct that 
hearing.  38 U.S.C.A. § 7107(c) (West 2002).  A transcript of 
the hearing has been produced and has been included in the 
claims folder for review.

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2007), this case has been 
advanced on the Board's docket for good cause shown.

The issues involving acne and melanoma are addressed in the 
REMAND portion of the decision below and they are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  Service connection for melanoma was denied by the agency 
of original jurisdiction in an October 2003 rating decision 
on the basis that the evidence did not show that the 
veteran's melanoma was related to his military service or any 
incidents therein.  

2.  The evidence received subsequent to the October 2003 RO's 
decision includes a statement by a private physician linking 
the veteran's melanoma to exposure to chemical dioxins.  This 
evidence is not duplicative or cumulative, and is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim. 

3.  Service connection for acne was denied by the agency of 
original jurisdiction in an October 2003 rating decision on 
the basis that the evidence did not show that the veteran 
currently suffered from a skin condition (acne).  

4.  The evidence received subsequent to the October 2003 RO's 
decision includes additional information on the chronicity of 
the veteran's acne and medical records suggesting that the 
veteran now suffers from said condition.  This evidence is 
not duplicative or cumulative, and is so significant that it 
must be considered in order to decide fairly the merits of 
the veteran's claim.

5.  On October 29, 2003, the RO notified the veteran that a 
rating decision had denied entitlement to service connection 
for melanoma and acne.  

6.  The veteran filed a notice of disagreement with respect 
to the October 2003 RO decision in December 2003.

7.  Subsequently, the RO issued a statement of the case in 
April 2004.

8.  The RO did not receive the veteran's Substantive Appeal 
until July 26, 2006.


CONCLUSIONS OF LAW

1.  The October 2003 RO's decision denying entitlement to 
service connection for melanoma is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for melanoma has 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (a) (2008).

3.  The October 2003 RO's decision denying entitlement to 
service connection for a skin condition (acne) is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

4.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a skin 
condition (acne) has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2008).

5.  The substantive appeal from the rating decision of 
October 2003 was not timely filed.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2008); 38 C.F.R. § 20.302(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for melanoma and acne, it 
is the Board's conclusion that the VCAA does not preclude the 
Board from adjudicating the appellant's claim.  This is so 
because the Board is taking action favorable to the appellant 
in reopening the veteran's service-connection claim for 
melanoma and acne, and the decision at this point poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

In May 2002, the veteran submitted a claim for VA benefits; 
he specifically requested that service connection be granted 
for melanoma and acne.  He asserted that as a result of his 
exposure to chemical dioxins while stationed in the Republic 
of Vietnam, he developed a skin condition (acne) and later 
developed melanoma.  Alternatively, with respect to his skin 
condition, the veteran averred that it was aggravated by his 
military service.  To support his claim, the veteran provided 
general statements with respect to his two disabilities.  
Also proffered were private medical records showing treatment 
for both conditions.  The information was reviewed by the RO 
and in October 2003, it denied the veteran's claim.

When the RO denied the veteran's claim, the RO noted that the 
evidence did not establish that his skin disability was 
caused by his military service or to exposure to chemical 
dioxins nor was it aggravated by the veteran's military 
service.  The RO further concluded that medical evidence did 
not establish a link between the veteran's melanoma and 
exposure to chemical dioxins.  The veteran was notified of 
this decision but he did not perfect a timely appeal of said 
action.  Thus, the October 2003 decision is deemed a final 
decision.

The veteran has now come to the VA (and the Board) requesting 
that his claim be reopened.  To support his claim, he has 
submitted documents showing treatment for his skin condition.  
He has also given extensive testimony concerning the 
condition while in service, any eruptions that might have 
occurred, and the treatment he has received for a skin 
disability since leaving the service.  With respect to his 
melanoma, he has provided a medical doctor's statement that 
possibly links the veteran's melanoma with exposure to 
chemical dioxins.  

Although the veteran has provided these various documents and 
statements to the RO, the RO has concluded that even if it 
reopened both claims, service connection could not be granted 
for either disability.  The veteran has appealed the RO's 
action to the Board for resolution.

As noted above, the claim has been the subject of an adverse 
prior final decision.  As a result, service connection for 
either of these disorders may now be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2008).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As reported above, the October 2003 rating decision denied 
the veteran's claim seeking entitlement to service connection 
for melanoma and acne.  The basis for the denial with respect 
to the melanoma was that there was no medical evidence 
etiologically linking the veteran's melanoma with his 
military service or to exposure to chemical dioxins.  The 
basis for the denial involving acne was that the veteran did 
not have a current skin disability.  The veteran was notified 
of that decision but he did not perfect his appeal; hence, 
that decision became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

When the RO denied service connection, it based its decision 
on the veteran's service medical records, the veteran's 
application for benefits, written documents submitted by the 
veteran, and medical treatment records of the veteran.  Since 
then, the veteran has submitted written statements and he has 
proffered additional medical treatment records.  He has also 
provided testimony before the Board with respect to both of 
his claimed disabilities.  

This evidence is new.  It was not of record prior to October 
2003.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the veteran's melanoma may have been 
caused by or the result of his exposure to chemical dioxins.  
Additionally, the evidence further insinuates that the 
veteran may still suffer from acne or some other skin 
disability that is possibly related to his military service.  
Hence, it is the conclusion of the Board that this evidence 
is material because it does possibly relate to a previously 
unestablished fact necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for melanoma and acne is reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c) (2008).  
Hence, the claim will be remanded for the purpose of 
obtaining additional medical information with respect to both 
disorders.  

II.  Timeliness of Substantive Appeal

The veteran claims that he has filed a timely substantive 
appeal with respect to the issues involving the denying of 
service connection for melanoma and acne.  The RO has 
concluded that a timely appeal has not been filed and the 
veteran has appealed to the Board for review.

There are some claims to which the Veterans Claims Assistance 
Act (VCAA) does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  It has been held not to apply to claims 
that turned on statutory interpretation.  Smith v. Gober, 14 
Vet. App. 227, 231-2 (2000).  In another class of cases, 
remand of claims pursuant to VCAA is not required because 
evidentiary development has been completed.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  When it is clear that 
there is no additional evidentiary development to be 
accomplished, there is no point in remanding the case.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  The issue addressed below involves whether the 
veteran filed a timely substantive appeal.  Thus, VCAA is not 
applicable.  See Sabonis v. Brown, 6 Vet. App. 426, 429- 30 
(1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  As 
such, no further action is required pursuant to the VCAA.

The Board would add that even if there is a question as to 
whether the VCAA applies to this particular issue, the record 
indicates that the claimant has been informed of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  Moreover, the veteran has not identified any 
evidence that may be pertinent to his claims which the RO has 
not obtained and considered.  The RO notified the veteran of 
the requirements in law to establish entitlement to the 
benefits which the veteran is seeking.  Specifically, in the 
Statement of the Case, the RO notified the veteran of the 
kind of evidence that was needed to establish entitlement to 
the benefits he is seeking.  The veteran did not submit 
evidence showing entitlement to the benefits he is seeking or 
identify the existence of such evidence and request that VA 
assist him in obtaining it.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.

In the case before the Board, the RO issued a rating decision 
on October 22, 2003, that denied entitlement to service 
connection for melanoma and acne.  By a letter from the RO 
dated October 29, 2003, the veteran was notified of the 
rating action. That letter told the veteran that if he 
disagreed with the rating decision, he should contact the RO 
and express his disagreement with said decision.  A copy of 
that letter was sent to the veteran's accredited 
representative - the Disabled American Veterans.  

After reviewing the rating action, the veteran filed a notice 
of disagreement (NOD) with the rating decision of October 
2003.  The NOD was dated December 31, 2003.  Subsequently, in 
April 2004, the veteran was sent a Statement of the Case 
(SOC).  A copy of the SOC was sent to the DAV.  The Board 
notes that the cover letter to the SOC stated the following:

To complete your appeal, you must file a 
formal appeal.  We have enclosed VA Form 
9, Appeal to the Board of Veterans' 
Appeals, which you may use to complete 
your appeal. . . .

You must file your appeal with this 
office within 60 days from the date of 
this letter or within the remainder, if 
any, of the one-year period from the date 
of the letter notifying you of the action 
that you have appealed.  If we do not 
hear from you within this period, we will 
close your case.  If you need more time 
to file your appeal, you should request 
more time before the time limit for 
filing your appeal expires. . . . 

On July 26, 2006, the RO received the veteran's (unsigned) 
substantive appeal - his VA Form 9.  After receiving the VA 
Form 9, the RO sent a letter to the veteran.  That letter was 
issued on August 18, 2006.  In that letter, the RO informed 
the veteran that he had not filed a timely appeal.  The RO 
explained the untimeliness of the VA Form 9 in the following 
manner:

The following information is furnished. . 
. . 

....

With this SOC you were sent a VA Form 9, 
Appeal to the Board of Veterans' Appeals, 
to complete within 60 days of the SOC or 
within the remainder, if any, of the one-
year period from the date of the letter 
notifying you of the action that you 
appealed (October 29, 2003).  You were 
notified April 13, 2004 that you had 
until April 29,2004 to submit your 
substantative appeal.

....

Your statement dated January 17, 2006 and 
received by the VA on July 26, 2006 
indicated you wished to continue your 
appeal.  You did not submit a VA Form 9 
or information in lieu of VA Form 9 
within the one year time limit, 
therefore, we cannot accept your appeal 
because it was received more than one 
year after the letter of notification of 
our original decision.

The veteran then provided testimony before the undersigned 
Veterans Law Judge in November 2008.  During that hearing, 
the veteran basically admitted that he had not submitted his 
VA Form 9, or any other document that could be construed as a 
VA Form 9.  Additionally, he, along with his representative, 
acknowledged that they had not requested an extension to file 
the VA Form 9.  

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200 (2008).  A Substantive Appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' 
Appeals", or correspondence containing the necessary 
information.  If the Statement of the Case and any prior 
Supplemental Statements of the Case addressed several issues, 
the Substantive Appeal must either indicate that the appeal 
is being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the Statement of the Case and 
any prior Supplemental Statements of the Case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (2008).

The Substantive Appeal must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
VA records have been transferred to another VA office.  In 
that case, the Substantive Appeal must be filed with the VA 
office that has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300 (2008).

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
one year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b)(1) 
(2008).

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause.  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the Substantive Appeal or the 
response to the Supplemental Statement of the Case.  The 
request for extension must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another VA office.  A denial 
of a request for extension may be appealed to the Board.  38 
C.F.R. § 20.303 (2008).

It can be seen that one year from the date of notification of 
the rating action in question was October 29, 2004.  The 
Statement of the Case was issued on April 13, 2004; 60 days 
after the issuance of the Statement of the Case would be June 
12, 2004.  Under the provisions discussed above, the time 
allowed for the veteran to perfect his appeal expired on the 
latter of the two dates (June 12, 2004, versus October 29, 
2004), or on October 29, 2004.  He did not file his 
Substantive Appeal until July 26, 2006, which was 
approximately twenty (20) months after the deadline to file a 
timely substantive appeal had passed.  He did not file a 
timely request for an extension of time within which to file 
a substantive appeal.  Additionally, the veteran's accredited 
representative, which had been sent the SOC, did not file, on 
behalf of the veteran, a VA Form 9 prior to October 29, 2004.  
The Board must, therefore, conclude that the veteran's 
Substantive Appeal of the rating decision in October 2003 was 
not timely filed.  38 C.F.R. § 20.302(b)(1) (2008).

Under certain rare circumstances, a statutory filing period 
may be equitably tolled due to conduct of VA.  See Bailey v. 
West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  In determining 
whether equitable tolling applies in the case of a 
substantive appeal, VA must consider whether the veteran 
"exercised due diligence in preserving his legal rights" 
and whether his intention to seek further review of his claim 
is clear, and VA has notice of his intent.  See Brandenburg 
v. Principi, 371 F.3d 1362, 1364 (Fed. Cir. 2004).  Equitable 
relief is granted rarely, such as in a case where a claimant 
actively pursued judicial remedies but has filed a defective 
pleading or where a claimant has been induced or tricked by 
his adversary's misconduct into allowing the filing deadline 
to pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing 
Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  
The Federal Circuit specifically held in Bailey that 
equitable tolling in the paternalistic veterans' benefit 
context does not require misconduct (such as trickery); 
however, Bailey does not require the appellant to have been 
"misled by the conduct of his adversary into allowing the 
filing deadline to pass." Bailey, 160 F. 3d at 1365; see also 
(William) Smith v. West, 13 Vet. App. 525 (2000).

The Court has further provided guidance on equitable tolling 
through the case of Hunt v. Nicholson, 20 Vet. App. 519 
(2006).  In Hunt, the Court found that equitable tolling 
applies in the context of untimely filed substantive appeals 
provided that (1) the claimant must have exercised due 
diligence in pursuing his legal rights; (2) the misfiled 
document must reveal a clear intention by the claimant to 
seek further review; and (3) the misfiled document must put 
VA on notice of the claimant's intention.

In this case, there is no evidence showing that a VA employee 
or the veteran's accredited representative participated in 
trickery or misconduct with respect to the veteran's claim.  
Moreover, the veteran has not provided any physical proof 
that he actually spoke with a VA employee concerning his 
claim prior to the end of the appeals period.  Additionally, 
there is no indication that any one from the VA or his 
accredited representative gave the veteran incorrect or 
faulty information. 

Additionally, contemporaneous, physical evidence has not been 
presented by the veteran that would indicate that a VA 
employee provided him incorrect or incomplete information.  
The Board also points out that if the veteran had any 
question as to what he was supposed to do in order to 
complete his claim, he could have spoken to his DAV 
representative who could have resolved any questions the 
veteran had with respect to the timely filing of a 
substantive appeal.  There is no indication from the claims 
folder that the veteran ever attempted this.

Furthermore, a review of the claims folder indicates that the 
veteran has been prolific with his letters and inquiries to 
the VA.  These have always been in writing and there is no 
indication from the record that the veteran has ever 
contacted the RO asking for or providing crucial information 
on his claim.  

Also, the Court stated in its Hunt decision that equitable 
tolling of the time limit for the filing of an appeal that 
there must be evidence that the veteran had a clear intention 
to seek further review.  Yet, the record shows that upon 
receiving notification by the RO that he did not file a 
timely appeal, the veteran sought to reopen his previously 
denied claim.  As such, it is not clear from the veteran's 
filing that he intended to seek further review.  If the 
veteran was capable of responding to the letter that informed 
him that his substantive appeal had not been timely filed, 
then certainly there were no circumstances involving the VA 
claims process that would have prevented him or any 
reasonable person from responding to the directions of the 
SOC within the applicable time period.  By not replying to 
the SOC and timely submitting a VA Form 9, the veteran failed 
to exercise necessary diligence in pursuit of his claim.

In other words, it is not clear that the veteran diligently 
persisted in his intention to seek further review.  Also, 
there is no indication from the statements provided by the 
veteran and his representative that "justice" would be 
accomplished by finding that a timely appeal had been filed.  
Therefore, it is the conclusion of the Board that the veteran 
did not submit a substantive appeal within the time limits 
required by 38 C.F.R. 20.302 (2008).  Moreover, the evidence 
does not support any possible insinuations that equitable 
tolling should be applied or would be appropriate to this 
claim.  Thus, the veteran's claim is denied.

It is the conclusion of the Board that the case law 
addressing the type of situation presented in this claim 
clearly does not apply to the facts in this case in the 
absence of any trickery or malfeasance by VA.  Equitable 
relief is not appropriate where the claimant has failed to 
exercise due diligence in preserving his or her legal rights.  
See Pfau, 12 Vet. App. at 517.

In summary, although the Board can certainly understand the 
veteran's regret at having missed the statutory deadline for 
filing his substantive appeal, the pertinent facts in this 
case are not in dispute and the law is dispositive.  The 
veteran's claim must therefore be denied because it is 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

1.  The claim for entitlement to service connection for 
melanoma is reopened, and to this extent, the appeal is 
granted.

2.  The claim for entitlement to service connection for a 
skin disability (acne) is reopened, and to this extent, the 
appeal is granted.  

3.  A substantive appeal from a rating decision in October 
2003 that denied entitlement to service connection for 
melanoma and acne not having been timely filed, the appeal on 
that issue is denied. 


REMAND

As a result of the Board's above action, that of reopening 
the appellant's claim for entitlement to service connection 
for melanoma and a skin condition (acne), both possibly 
caused by or the result of exposure to chemical dioxins, the 
VA has a duty to develop the veteran's claim prior to the 
issuance of a decision on the merits of the claim.  To ensure 
that the VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, in accordance 
with the VCAA, and to ensure full compliance with due process 
requirements, this case must be REMANDED to the RO/AMC for 
the further development of evidence.

1.  The RO/AMC should schedule the 
veteran for an oncology examination.  The 
examiner must be a medical doctor and not 
a nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.  The oncology 
specialist should specifically note and 
identify all melanoma symptoms and 
manifestations that are found.

Upon completion of the physical portion 
of the examination, the oncologist should 
interpret the data collected from the 
exam.  The doctor must review the 
veteran's claims folder and all medical 
records available to them.  The examiner 
must comment on whether the veteran now 
suffers from melanoma, and if so, the 
etiology of the found condition.  

If an opinion on these matters cannot be 
stated in terms of medical certainty, the 
examiner should express the opinions in 
terms of probability or likelihood, i.e., 
whether it is likely or unlikely or at 
least as likely as not.  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)

The examiner should take into account any 
statements made by the appellant or any 
other individuals that are contained in 
the claims folder.  Additionally, the 
doctor must include in his/her review 
confirmation that he/she has reviewed the 
April 9, 2007, letter by Dr. M. E. 
Hermann that etiologically links the 
veteran's condition with exposure to 
chemical dioxins; i.e., whether the 
evidence supports the veteran's 
assertions, along with those of his 
private physician, that the veteran's 
melanoma is secondary to exposure to 
chemical dioxins.  The doctor must 
provide comments on this opinion.  If any 
matter cannot be medically determined 
without resort to mere conjuncture, this 
should be commented on by the examiner in 
the respective report.

A complete rationale for any opinion 
expressed should be included in the 
review.  The claims folder and this 
Remand must be made available to the 
examiner for review before the review.  
The results proffered by the doctor must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results be 
typed or otherwise recorded in a legible 
manner for review purposes.

2.  The RO/AMC should schedule the 
veteran for a dermatology examination.  
The examiner must be a medical doctor and 
not a nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  Any 
tests and studies deemed necessary should 
be accomplished at this time.  The 
dermatology specialist should 
specifically note and identify all skin 
conditions, including acne, that are 
found.

Upon completion of the physical portion 
of the examination, the dermatologist 
should interpret the data collected from 
the exam.  The doctor must review the 
veteran's claims folder and all medical 
records available to them.  The examiner 
must comment on whether the veteran now 
suffers from a skin condition, including 
acne, and if so, the etiology of the 
found condition.

If an opinion on these matters cannot be 
stated in terms of medical certainty, the 
examiner should express the opinions in 
terms of probability or likelihood, i.e., 
whether it is likely or unlikely or at 
least as likely as not.  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)

The examiner should take into account any 
statements made by the appellant or any 
other individuals that are contained in 
the claims folder.  Additionally, the 
doctor should comment on whether a 
determination can be made as to whether 
the veteran's skin condition was caused 
by or the result of chemical dioxin 
exposure, or, alternatively, whether the 
condition pre-existed service and was 
aggravated by the veteran's military 
service.  If any matter cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
respective report.

A complete rationale for any opinion 
expressed should be included in the 
review.  The claims folder and this 
Remand must be made available to the 
examiner for review before the review.  
The results proffered by the doctor must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and his accredited representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


